Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment dated 17 July 2022 has been fully considered.

Marked-up substitute specification is required
	Applicant stated that the previous amendment is the actual amendment. However, the amendment does not have a marked-up copy of the substitute specification.  Please submit a marked-up copy after receiving this Office Action.

The substitute specification has new matter
	The substitute specification clearly has new matter. For example, the claimed subject matter of claim 11, also several paragraphs have new matter including paragraphs 51, 53, 61-63, several subject matter were not in the original specification.  Applicant needs to provide a marked-up copy of the substitute specification so that the new matter can be checked more effectively.

 Applicant argues:
Applicant respectfully points out that the Examiner appears to be making a conclusion without a clear showing the elements do not work by stating “the buoyant force F1... is clearly smaller” and “[e]ven worse, the weights of the arm loads become very high...” For example, the Examiner does not even identify use of a vacuum within the side tank 30 as reducing frictional forces. Additionally, the arm load pack 26 is described as containing water, liquid, gel, or a combination of material to create mechanical energy based on gravitational force while moving in the side tank 30. Although, the Examiner has cited websites that allegedly prove inoperability of perpetual motion buoyancy-gravity systems, the Examiner has not demonstrated how the claimed invention would not work.

Examiner’s response:
	The Examiner clearly pointed out the very important F3 force that stops the arm load 24 from entering the side tank, the uppermost and lowest positions that are not affected by either gravity or buoyancy forces, then of course all the friction and water resistance force.  The Examiner would like to clarify his position about F1 and F2.  F1 is the force required to pull the arm load 24 off the water in the side tank before entering the upper tank 38T, and F2 is the water resistance or “dragging” force to the arm loads.  There is no sufficient F1 force because the buoyancy force stops before entering the upper tank 38T and F2 force is the “dragging” force of the water that prevents the arm load to be pulled out.  F1 is not sufficient to pull the arm load 24 up into tank 38T.  
	There is no vacuum inside the side tank 30.  It’s unclear where that vacuum force comes from.  The only force inside side tank 30 is the buoyancy force but it’s impossible for the arm load 24 to get into side tank 30 due to the F3 force.
	The load arm pack 26 containing a medium may allow more gravitational force but the arm packs from the right side cancel the weight of the arm packs from the left side.
	Furthermore, there is another website that shows similar system at this website:
	https://overunity.com/8539/buoyancygravity-wheel-another-approach/
	Here is a screen shot from that website:

    PNG
    media_image1.png
    1008
    1056
    media_image1.png
    Greyscale


	Note everybody agrees that the balls cannot get into the water tank because of water resistance similar to the F3 force that the Examiner mentioned.
	For the reasons above, the 35 USC 101/112(a) have been maintained.

35 USC 112(a)/(b) rejections, 35 USC 112(f) objections have been withdrawn
	Applicant has canceled claims 1-3 and added new claims 4-20 that don’t have some of the errors listed in the rejections based on 35 USC 112(a), 35 USC 112(b), and the objections based on 35 USC 112(f).  Thus, those rejections/objections have been withdrawn.  However, a new ground of 35 USC 112(a) has been made because of newly added new matter.  

	Also note a new ground of 35 USC 103 rejections have been made due to the newly added claims 4-20.

35 USC 101/112(a) Rejections
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 4-20 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.
The claimed invention of this application is about a buoyancy-gravity system that uses buoyancy force in side tank 30 on the left side, and gravitational force on the right side to act on the arm load 24 to rotate the wheel.  This concept and system are well known in the art as an inoperative because the buoyancy-gravity forces are not sufficient to rotate the wheel.  In other words, the resistance force is much greater.
Note the following labeled figure 2.


    PNG
    media_image2.png
    939
    751
    media_image2.png
    Greyscale

The system is inoperative because:
	1) The buoyant force F1 of the upper arm load 24 is clearly smaller than the force of the water pressure on the lower arm load, F2.  (The Examiner would like to clarify his position about F1 and F2.  F1 is the force required to pull the arm load 24 off the water in the side tank before entering the upper tank 38T, and F2 is the water resistance or “dragging” force.  There is no sufficient F1 force because the buoyancy force stops before entering the upper tank 38T and F2 force is the “dragging” force of the water.  F1 is not sufficient to pull the arm load 24 up into tank 38T.)  
2) When the arm load 24 moves into the side tank 30, the static pressure resistance F3 is very high that stops the arm load from entering the tank. This force alone is well known to keep the wheel from moving because the pressure is very high.
3) At the vertical lowest position and vertical highest position, the arm loads are not acted on by neither buoyancy nor gravity forces.  The arm loads are stuck right at those two positions. Even worse, the weights of the arm loads become very high resistance forces at those two positions. 
4) Other resistance force are frictional force and water resistance of all moving parts including arm load, shaft etc. also resist the wheel from rotating.
It’s suggested that the following websites be reviewed regarding perpetual motion buoyancy-gravity systems:
http://www.hp-gramatke.net/pmm_physics/english/page0550.htm
https://physics.stackexchange.com/questions/339539/chain-pump-perpetual-motion-device
https://www.lockhaven.edu/~dsimanek/museum/unwork.htm#buoy3
	(Also note the website: https://overunity.com/8539/buoyancygravity-wheel-another-approach/ for the system cited above).

35 USC 112(a), written description rejections
Claims 4-20 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	Claims 4-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	 The substitute specification has new matter as noted above.  For example, the claimed subject matter of claim 11, also several paragraphs have new matter including paragraphs 51, 53, 61-63, several subject matter were not in the original specification.  Applicant needs to provide a marked-up copy of the substitute specification so that the new matter can be checked more effectively.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 4-6, 9-11, 14-15 are rejected under 35 U.S.C. § 103(a) as being unpatentable over the information from the website https://overunity.com/8539/buoyancygravity-wheel-another-approach/ (Low-Q) in view of U.S. 6115950 (Al_Mutairi). 
	Regarding independent claims 4, 15, Low-Q discloses an electro-mechanical device, primarily used to generate electricity, comprising: a side tank containing a fluidic medium with a predetermined specific gravity therein; a wheel structure, the wheel structure comprising: a plurality of arms connected to and extending away from the crank shaft to rotate in correspondence with the rotation of the crank shaft, and a plurality of arm loads connected to ends of each of the plurality of arms to feed into and out of the side tank as the plurality of arms rotate.  Note the following picture from Low-Q:

    PNG
    media_image1.png
    1008
    1056
    media_image1.png
    Greyscale

  	 Low-Q does not disclose: 1) the wheel has a crankshaft that connects with an electric generator, 2) a bottom tank in claims 10-11, and 3) a gear box in claim 9.   Al-Mutairi is relied upon to disclose: 1) a water wheel connected to an electric generator 64 by a crankshaft 56 through a gear box (60, 62), and 2) a bottom tank 70. It would have been obvious at the time the invention was made to a person having ordinary skill in the art to connect the wheel with a crank shaft, gearbox, and an electric generator in Low-Q as taught by Al-Mutairi for the purpose of generating electricity.
	Regarding dependent claims 5-6, and independent claim 15, the ping-pong balls in Low-Q has air that meets the limitation “arm load pack containing gas”.
	Regarding claim 6, the balls outside are subjected to gravity, and the balls inside the tank are subjected to buoyancy force.
	Regarding claim 9, note the gear box 60, 62 added by Al-Mutairi.
	Regarding claims 10-11, it would have been obvious to provide a bottom tank in Low-Q as taught by Al-Mutairi for the purpose of collecting the waste water.
	Regarding claim 14, the wheel in Low-Q must have multiple degrees of freedom.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi, can be reached on (571) 270-7878.  
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
8/2/2022